Walton, J.
This is a suit in equity. The contention is in relation to the title to real estate. One party claims title by a deed from the executor of Jonathan Smith. The other party claims title to thirteen-twentieths of the estate by deeds from four of Jonathan Smith’s heirs. The defendants are Henry M. Brewer, the executor of Jonathan Smith, and George W. Cobb and Elias M. Jacobs, the purchasers from the executor. The plaintiff is the purchaser from the heirs. He contends that the heirs had authority to convey. But he contends further, that if the legal title "was in the executor, and he alone had authority to convey, still the equitable and beneficial interest was in the heirs, and that he purchased from them with the knowledge and consent of the executor, and with a promise from him that the title should be made good. And he avers that at the time of the conveyance from the executor to Cobb and Jacobs, they knew of his purchase from the heirs and of the agreement of the executor to be bound by it. And he claims that under these circumstances the purchase of Cobb and Jacobs from the executor was fraudulent and collusive : and he asks that the deed to them may be cancelled and his title made good.
We' think the relief prayed for can not be granted. The evidence shows clearly that Cobb and Jacobs were the first to bargain for the land, and that the plaintiff’s efforts to obtain the title wore made with a full knowledge of this fact. Their purchase was not an interference with his. His was an attempted inteference with theirs.
There is no doubt that the legal title and the authority to convey were vested in the executor. It is well settled that an authority to sell, vested in an executor by the testator’s will, vests in him the legal title also. Richardson v. Woodbury, 43 Maine, 206; Deering v. Adams, 37 Maine, 264.
Jonathan Smith’s will authorized the executor to make such *200conveyances and disposition of bis estate, as should, in the opinion of the executor, be necessary to carry into effect the provisions of the will. Such a power vests in the executor an authority to sell limited only by his own judgment of what is necessary to carry into effect the provisions of the will; and, by necessary implication, as the cases cited will show, also vests in him the legal title. Having the legal title and authority to sell, the executor, by his deed to Cobb and Jacobs, conveyed to them a perfect title: and, under the circumstances disclosed b}T the evidence, there is no rule of law or equity which will justify the court in disturbing it. As already stated, Cobb and Jacobs were the first to bargain for the property. Their contract for the pm-chase of it was as complete as a contract for the purchase of real estate can be which is not reduced to writing and a deed for the conveyance of it not yet executed. The plaintiff’s attempt to obtain a title through the heirs was an effort, knowingly and intentionally made, with a view, and with the intention if possible, to thereby discourage and prevent Cobb and Jacobs from completing their purchase from the executor. The court, sitting as a court of equity, can not lend its aid to render such an effort successful.

Bill dismissed with one hill of costs for the defendants.

Peters, C. J., Virgin, Libbey, Foster and Haskell, JJ.„ concurred.